Exhibit 10.8.4.1
GLG PARTNERS, INC.
2009 LONG-TERM INCENTIVE PLAN
U.S. RESTRICTED STOCK AGREEMENT
(Deferred Remuneration Arrangement)

     
To:
  [Name]
Date:
  [Date]

          In accordance with a determination of the [Special
Grant]/[Compensation Committee] of the Board of Directors of GLG Partners, Inc.
(the “Company”) on [DATE] (the “Grant Date”), ___shares (“Restricted Stock”) of
Common Stock of the Company have been granted to you as Restricted Stock
pursuant to Sub-Plan A (the “Sub-Plan”) of the Company’s 2009 Long-Term
Incentive Plan (the “Plan”). Capitalized terms used in this agreement (the
“Restricted Stock Agreement”) but not otherwise defined shall have the meanings
assigned to such terms in the Plan or the Sub-Plan.
          The shares of Restricted Stock have been granted to you on the Grant
Date upon the following terms and conditions:
          1. Definitions

  (a)   “Breach of Covenants” means the failure to observe any or all of the
Continuing Obligations.     (b)   “Cause” shall be deemed to exist if you at any
time:

  (i)   are guilty of gross misconduct, or commit a material breach of any
written agreement between you and the Company or any Subsidiary, including this
Restricted Stock Agreement; or     (ii)   are in breach of regulatory
requirements or internal compliance rules of the Company or its Subsidiaries
that are applicable to you; or     (iii)   have any required registration
terminated or cancelled by regulatory authorities governing financial services
business in any relevant jurisdiction; or     (iv)   are investigated (which
includes any informal or formal stage in any administrative, investigative,
enforcement, adjudicative, disciplinary, or judicial investigation or
proceeding, but excludes any such investigation or proceeding the subject of
which is the Company or a Subsidiary but not you) by the Securities Exchange
Commission in the United States, the Financial Services Authority in the United
Kingdom, the Financial Industry Regulatory Authority, Inc. or another government
agency or regulatory body or authority in any relevant jurisdiction, in each
case for a potential violation of securities laws, including any insider trading
rules, the Financial Services Authority’s Principles for Approved Persons,
including, without limitation, Principle 1, or any applicable rule or





--------------------------------------------------------------------------------



 



      regulation of any such governmental agency or regulatory body or authority
governing the financial services business or people who work in such business;
provided, that if such investigation has been completed and results in a finding
of no violation by you, then, to the extent that the Company or a Subsidiary has
not yet exercised its right to terminate your employment with Cause as a result
of such investigation, such investigation will no longer be grounds for the
Company or a Subsidiary to terminate your employment with Cause; or

  (v)   are guilty of serious negligence in connection with or affecting the
business or affairs of the Company or its Subsidiaries for which you are
required to perform duties; or     (vi)   are guilty of conduct that brings or
is likely to bring you, the Company or any Subsidiary into disrepute; or    
(vii)   are convicted of, or plead no contest to, a criminal offense other than
a traffic-related offense for which a non-custodial penalty is imposed; or    
(viii)   are in material breach of any of the following conditions or continuing
obligations:

  (A)   validity of all representations made by you regarding your educational,
vocational, professional, and any other appropriate qualifications; upon request
by the Company or a Subsidiary, you will be required to produce these
certificates; you recognize that your employment may be terminated in any case
where it is discovered that any false information has been given;     (B)  
compliance with the Company’s Compliance Regulations, Code of Conduct, and
Personal Investment policy, copies of which are contained in the Employee
Handbook, if applicable, or any equivalent document of any Subsidiary.

     (c) “Code” means the U.S. Internal Revenue Code of 1986, and any successor
statute, as it or they may be amended from time to time.
     (d) “Continuing Obligations” means your continuing obligations to the
Company or a Subsidiary under any applicable employment limited liability
partnership, limited partnership, separation, withdrawal or other agreement with
the Company, a Subsidiary or an LLP.
     (e) “Disability” means any illness, injury, physical or mental impairment,
or other incapacity that is certified and established by documented medical
evidence reasonably satisfactory to the Compensation Committee of the Board of
Directors [or the Special Grant Committee designated by the Board of Directors]
as a result of which you shall fail to perform, after reasonable accommodation
as required by law, the essential duties required of you by the Company or a
Subsidiary during any six (6) consecutive months. In the event of a dispute as
to

2



--------------------------------------------------------------------------------



 



whether you have a Disability, the Company may refer you to a licensed
practicing physician of the Company’s choice, and, in addition to your consent
in paragraph 19, you (i) agree to submit to such tests and examinations as such
physician shall deem appropriate and to share copies of the results of such
tests and examinations, and the physician’s related conclusions, with the
Company, (ii) authorize such physician to share and discuss with the Company the
results of such tests and examinations and the physician’s related conclusions,
and (iii) agree to sign any separate authorization that the selected physician
or the Company may require in order to give affect to the disclosure obligations
contained in this sentence. Notwithstanding the foregoing, the final
determination that you have incurred a Disability will be made by the Company in
its sole discretion.
     (f) “LLP” means Laurel Heights LLP, an English limited liability
partnership, or Lavender Heights LLP, a Delaware limited liability partnership.
     (g) “Non-Stock Dividends” means any dividends or distributions on or in
respect of Restricted Stock, whether in cash or otherwise, other than Stock
Dividends.
     (h) “Predecessor Organization” means GLG Partners LP and its affiliated
entities, the GLG Partners division of Lehman Brothers International (Europe)
and, prior to their acquisition by the Company, GLG Inc. and the entities
comprising the business of Société Générale Asset Management UK.
     (i) “Stock Dividends” means any dividends or distributions on or in respect
of Restricted Stock in the form of additional shares of Common Stock, other
securities of the Company or securities of another entity.
     (j) “Termination of Service” means (i) your termination of your employment
as an employee of the Company or a Subsidiary for any reason or (ii) the Company
or a Subsidiary terminating your employment; provided, that (A) death,
(B) Disability, (C) a transfer from the Company to a Subsidiary or affiliate of
the Company, whether or not incorporated, or vice versa, or from one Subsidiary
or affiliate of the Company to another, (D) a change in status from an Employee
to a Limited Partner or (E) a leave of absence, duly authorized in writing by
the Company or any Subsidiary, shall not be deemed a Termination of Service.
          In the event that you incur a change in status from an Employee to a
Limited Partner (per subclause (D) above), then all references in this
Restricted Stock Agreement to your employment and your status as an employee
shall instead be deemed to be a reference to your limited partner membership and
your status as a Limited Partner, and “Termination of Service” shall thereafter
mean (i) your termination of your status as a Limited Partner for any reason, or
(ii) the applicable LLP or LLPs terminating your status as a Limited Partner;
provided, that (A) death or (B) Disability shall not be deemed a Termination of
Service. Notwithstanding the preceding sentence, this Restricted Stock Agreement
shall continue to be subject to the terms and conditions of the Sub-Plan.

3



--------------------------------------------------------------------------------



 



          2. Earning of Restricted Stock
     (a) You shall be deemed to have earned the Restricted Stock subject to this
Restricted Stock Agreement as follows; provided, that unearned Restricted Stock
may be forfeited in accordance with paragraph 7:

    •   ___% on                     [Date]; and     •   ___% on
                    [Date] (“Final Vesting Date”).

     (b) Notwithstanding any other provision of this Restricted Stock Agreement
(including paragraph 7), if one of the following events occurs earlier than the
Final Vesting Date, and prior to forfeiture under paragraph 7, then you shall be
deemed to have earned 100% of the Restricted Stock subject to this Restricted
Stock Agreement on the date of occurrence of such event: (i) your death;
(ii) prior to a Termination of Service, your Disability; or (iii) the occurrence
of a Change of Control and within one year after such Change of Control, the
occurrence of a Termination of Service because the Company or any Subsidiary has
terminated your employment with the Company or a Subsidiary, or the applicable
LLP or LLPs has or have terminated your status as a Limited Partner, if
applicable, without Cause.
     (c) If a Termination of Service occurs earlier than the Final Vesting Date
as a result of (a) the Company or a Subsidiary terminating your employment other
than for Cause or (b) your voluntary resignation, then you shall earn the
Restricted Stock subject to this Restricted Stock Agreement pursuant to the
schedule in paragraph 2(a), unless such shares have been previously forfeited in
accordance with paragraph 7; provided, that in the event the Company determines
in good faith that the Company or a Subsidiary is subject to withholding
obligations for income and/or payroll taxes with respect to the Restricted Stock
upon the expiration of one or more Continuing Obligations or other taxable
event, the Company shall accelerate the vesting of a portion of your Restricted
Stock to the effective date of such expiration or other taxable event (the
“Advanced Vesting Date”), such that you shall be deemed to have then earned a
number of shares of unearned Restricted Stock subject to this Restricted Stock
Agreement (rounded up to the nearest whole share) with a Fair Market Value on
the Advanced Vesting Date equal to the minimum amount of the Company’s or a
Subsidiary’s withholding obligation with respect to the unearned Restricted
Stock or such higher amount as the Company may determine in its sole

4



--------------------------------------------------------------------------------



 



discretion for jurisdictions in which at the time of your termination or other
taxable event you were otherwise subject to taxes on your compensation as the
Company in its sole discretion deems appropriate (the “Advanced Vesting
Shares”); provided, further, that the remaining unearned shares of Restricted
Stock shall be earned (after deducting any Advanced Vesting Shares ratably from
the Restricted Stock to be earned) on each subsequent Vesting Date pursuant to
the schedule in paragraph 2(a).
          Once earned, all restrictions attaching to the Restricted Stock shall
cease to apply and the Restricted Stock shall cease to be forfeitable and can be
transferred subject to the applicable provisions of the Securities Act of 1933,
as amended (the “Securities Act”).
          3. Retention of Certificates for Restricted Stock
          Certificates for the Restricted Stock and any Stock Dividends shall be
delivered to and held by the Company, or shall be held in book-entry form
subject to the Company’s instructions, until you shall have earned the
Restricted Stock in accordance with the provisions of paragraph 3. To facilitate
implementation of the provisions of this Restricted Stock Agreement, you
undertake to sign and deposit with the Company’s Office of the Secretary (i) a
Dividend Order (with respect to Stock Dividends) in the form of Attachment 1
hereto; and (ii) such other documents appropriate to effectuate the purpose and
intent of this Restricted Stock Agreement as the Company may reasonably request
from time to time.
          4. Non-Stock Dividends
          Non-Stock Dividends on the Restricted Stock held by you shall be paid
to you as and when declared and paid by the Company, subject to applicable
withholding. You shall not be entitled to any Dividend Equivalents in respect of
Restricted Stock subject to this Restricted Stock Agreement.
          5. Voting Rights
          Notwithstanding the retention by the Company of certificates (or the
right to give instructions with respect to shares held in book-entry form) for
the Restricted Stock and any Stock Dividends, you shall be entitled to vote the
Restricted Stock and any Stock Dividends held by the Company in accordance with
paragraph 3, unless and until such shares have been forfeited in accordance with
paragraph 7.
          6. Delivery of Earned Restricted Stock
          As promptly as practicable after you shall have been deemed to have
earned the Restricted Stock in accordance with paragraph 2, the Company shall
deliver to you (or in the event of your death, to your estate or any person who
acquires your interest in the Restricted Stock by bequest or inheritance) the
Restricted Stock earned, together with any Stock Dividends earned then held by
the Company (or subject to its instructions).

5



--------------------------------------------------------------------------------



 



          7. Forfeiture of Unearned Restricted Stock and Stock Dividends
          Notwithstanding any other provision of this Restricted Stock Agreement
(other than paragraph 2(b)), all your rights to receive the Restricted Stock,
together with any Stock Dividends relating to the unearned Restricted Stock,
then being reserved by the Company (or subject to its instructions) in
accordance with paragraph 3 shall be forfeited, and you shall have no further
rights of any kind or nature with respect thereto, unless determined otherwise
by the Compensation Committee of the Board of Directors or the Special Grant
Committee designated by the Board of Directors, (a) if following a Termination
of Service as a result of your voluntary resignation, a Breach of Covenants has
occurred, or (b) in the event of a Termination of Service resulting from the
Company or any Subsidiary terminating your employment, or the applicable LLP or
LLPs has or have terminated your status as a Limited Partner, if applicable,
with Cause. Upon any such forfeiture, the Restricted Stock, together with any
Stock Dividends relating to the unearned Restricted Stock, shall be transferred
to the Company.
          8. Transferability
          Except as otherwise provided in the Sub-Plan, this grant is not
transferable by you and the Restricted Stock, any Non-Stock Dividends and any
Stock Dividends shall be deliverable, during your lifetime, only to you.
          9. Withholding
          In order to satisfy any income and/or payroll taxes determined in good
faith by the Company to be required to be withheld by law by the Company or a
Subsidiary in connection with the vesting of Restricted Stock under this
Restricted Stock Agreement or other taxable event, you agree to enter into any
recurring agreements with, and sell through, a broker or similar arrangement
approved by the Compensation Committee such number of the shares of Restricted
Stock and Stock Dividends otherwise earned by you as may be necessary so that
the net proceeds of such sale will be an amount sufficient to provide for any
such income and/or payroll taxes determined in good faith by the Company to be
so required to be withheld and to direct that such proceeds be paid to the
Company or, if directed by the Company, to a Subsidiary. To the extent the sale
method described in the prior sentence is not available or sufficient to satisfy
any income and/or payroll taxes determined in good faith by the Company to be
required to be withheld by law, the Company and its Subsidiaries shall have the
right, in connection with the delivery of the Restricted Stock and any Non-Stock
Dividends and Stock Dividends (and interest thereon) subject to this Restricted
Stock Agreement or other taxable event, (i) to deduct from any payment otherwise
due by the Company or its Subsidiaries to you or any other person receiving
delivery of the Restricted Stock and any Non-Stock Dividends and Stock Dividends
(and interest thereon) or subject to such other taxable event an amount or
shares with a value equal to the income and/or payroll taxes determined in good
faith by the Company to be required to be withheld by law with respect to such
delivery or other taxable event, (ii) to repurchase from you shares with a value
equal to the income and/or payroll taxes determined in good faith by the Company
to be required to be withheld by law with respect to such delivery or subject to
such other taxable event, or (iii) to require you or any other person receiving
such delivery or other taxable event to pay to it an amount sufficient to
provide for any such income and/or payroll taxes determined in

6



--------------------------------------------------------------------------------



 



good faith by the Company to be so required to be withheld (including by means
of arranging for the sale on your behalf for fair market value of such number of
the Restricted Stock and any Stock Dividends as may be necessary so that the net
proceeds of such sale shall be an amount sufficient to provide for any such
income and/or payroll taxes determined in good faith by the Company to be so
required to be withheld). In the event that you make an effective election
pursuant to Section 83(b) of the Code with respect to the Restricted Stock or
any Stock Dividends, the foregoing shall not apply and the Company shall require
you to deliver to the Company concurrently with such election, (1) a copy of the
election, and (2) payment of the amount that is equal to the income and/or
payroll taxes determined in good faith by the Company to be required to be
withheld pursuant to such election.
          10. No Obligation to Register
          The Company shall be under no obligation to register the resale of the
Restricted Stock or any Stock Dividends pursuant to the Securities Act or any
other U.S. federal or state securities laws. The Company shall not be obligated
to deliver any shares until they have been listed (or authorized for listing
upon official notice of issuance) upon each stock exchange upon which are listed
outstanding shares of the same class as that of the shares subject to this award
and until there have been compliance with such laws and regulations as the
Company may deem applicable.
          11. Restrictive Legends
          Until you have earned the shares of Restricted Stock subject to this
Restricted Stock Agreement, certificates representing shares of Restricted Stock
or confirmation and account statements relating to shares of Restricted Stock in
book-entry form shall bear the restrictive legends in the form of Attachment 2
hereto.
          12. Protections Against Violations of Agreement
          No purported sale, assignment, mortgage, hypothecation, transfer,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any of the
Restricted Stock by any holder thereof in violation of the provisions of this
Restricted Stock Agreement will be valid, and the Company will not transfer any
of said Restricted Stock on its books nor will any such Restricted Stock be
entitled to vote, nor will any distributions be paid thereon, unless and until
there has been full compliance with said provisions to the satisfaction of the
Company. The foregoing restrictions are in addition to and not in lieu of any
other remedies, legal or equitable, available to enforce said provisions.
          13. Failure to Enforce Not a Waiver
          The failure of the Company to enforce at any time any provision of
this Restricted Stock Agreement shall in no way be construed to be a waiver of
such provision or of any other provision hereof.

7



--------------------------------------------------------------------------------



 



          14. Survival of Terms
          This Restricted Stock Agreement shall apply to and bind you, the
Company and your and its respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.
          15. Counterparts
          This Restricted Stock Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
          16. Severability
          Should any provision of this Restricted Stock Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Restricted Stock Agreement, the balance of which shall continue to be binding
upon the parties hereto with any such modification (if any) to become a part
hereof and treated as though contained in this original Restricted Stock
Agreement. Moreover, if one or more of the provisions contained in this
Restricted Stock Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.
          17. Acceptance
          You have read and understand the terms and provisions of this
Restricted Stock Agreement, and accept the Restricted Stock subject to all the
terms and conditions of the Plan, the Sub-Plan and this Restricted Stock
Agreement. You may obtain copies of the Plan or Sub-Plan from the Company upon
request. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Compensation Committee of the Board of
Directors [or the Special Grant Committee designated by the Board of Directors]
upon any questions arising under this Restricted Stock Agreement.
          Please sign your name in the space provided on this Restricted Stock
Agreement and deliver it to Alejandro San Miguel, General Counsel and Corporate
Secretary of the Company, at 399 Park Avenue, 38th Floor, New York, NY 10022, on
or before the 15th day after the date of this Restricted Stock Agreement
(subject to any reasonable extension that the Company may provide), together
with the attached Dividend Order. If the Company does not have your properly
signed copy of this Restricted Stock Agreement and Dividend Order in hand before
the close of business on the 15th day after the date of this Restricted Stock
Agreement (subject to any reasonable extension that the Company may provide),
then, anything in this Restricted Stock Agreement to the contrary
notwithstanding, your right to receive the award will terminated and be of no
effect.

8



--------------------------------------------------------------------------------



 



          18. Applicable Law
          This Restricted Stock Agreement and the Company’s obligation to
deliver Restricted Stock and any Stock Dividends and Non-Stock Dividends (and
interest thereon) hereunder shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware and the Federal law of the
United States applicable to contracts made and to be performed entirely within
the State of Delaware, without regard to the conflicts of law principles of such
State.

            GLG PARTNERS, INC.
      By:           Name:   Noam Gottesman        Title:   Chairman and Co-Chief
Executive Officer     

          Accepted and agreed as of the date set forth above.    
 
             
 
       
Address:
       
 
 
 
   
 
       
 
 
 
   
 
       
Social Security No.:
       
 
 
 
   

9



--------------------------------------------------------------------------------



 



Attachment 1
DIVIDEND ORDER
Date:
          Until this order shall be revoked in writing by the undersigned with
the written consent of the Secretary or an Assistant Secretary of GLG Partners,
Inc. (the “Company”), please comply with the following instructions:
1. All dividends or other distributions in the form of additional shares of
Common Stock, other securities of the Company or securities of another company
(“Stock Dividends”) paid or made on all shares of Restricted Stock of the
Company awarded to me under the 2009 Long-Term Incentive Plan and all rights,
notices and other communications (other than proxy statements and proxies
included in Section 2 below) pertaining to the Restricted Stock are to be
registered, payable and/or mailed as follows:
Name:                      
c/o GLG Partners, Inc.
399 Park Avenue, 38th Floor
New York, NY 10022
Social Security No.:                      
2. All proxy statements, proxies and related materials pertaining to the above
account are to be mailed to me at the following address:
 
 
3. Unless otherwise handled by Morgan Stanley Smith Barney (GLG Stock Plan
Administrator), all cash dividends pertaining to the vested or unvested shares
of Restricted Stock of the Company shall be sent by check to the address set
forth in paragraph 2 above, unless you indicate an alternative address or
request a wire transfer in lieu of a check below:
THIS ORDER MUST BE SIGNED BY ALL REGISTERED OWNERS:
                                                            
Name:

            SIGNATURE(S) GUARANTEED:
GLG PARTNERS, INC.
      By:                      

10



--------------------------------------------------------------------------------



 



         

Attachment 2
Certificates of common stock of the Company shall have impressed on, printed on,
written on or otherwise affixed to them the following legend:
     THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER (THE “RESTRICTIONS”) AS SET FORTH IN THE GLG
PARTNERS, INC. 2009 LONG-TERM INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND GLG PARTNERS, INC. ANY
ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS,
INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR
OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL RESULT IN THE
FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.
Confirmations and account statements sent to holders of shares of common stock
of the Company in book-entry form shall have impressed on, printed on, written
on or otherwise affixed to them substantially the following legend:
     THE SHARES OF COMMON STOCK TO WHICH THIS STATEMENT RELATES ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER (THE “RESTRICTIONS”) AS SET FORTH IN THE GLG
PARTNERS, INC. 2009 LONG-TERM INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND GLG PARTNERS, INC. ANY
ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS,
INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR
OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL RESULT IN THE
FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.

11